DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao et al. (U.S. Patent 7,804,327, hereafter Jao).
Claims 12 and 19: Jao teaches a power management circuit for an integrated circuit (Figure 5), the power management circuit comprising: 
a level shifter (MP0, MP1, MN0, MN1, INV0), supplied at least by a first supply voltage operative in a first power domain of the integrated circuit (VDD_IO portion of 20; Figure 1), the level shifter being configured to translate a first control signal (IN_CORE) to a second control signal (OUT_IO) operative in the first power domain (via VDD_IO), 

the first supply voltage (VDD_IO) becoming ready before the second supply voltage (VDD_CORE; Figure 3), the second power domain being different from the first power domain (Abstract), 
wherein the first control signal (IN_CORE) is operative in a third power domain different from the second power domain (via 10; Figure 1); 
before the second supply voltage (VDD_CORE) operative in the second power domain (in VDD_CORE portion of 20; Figure 1) becomes ready (VDD_CORE is not ready; Figure 3), the first control signal (IN_CORE) operative in the third power domain (from 10; Figure 1) stays at a first logic level during a level transition of the second supply voltage (via drivers 23 and 25 of Figure 5; column 3 lines 60-67); 
after the second supply voltage (VDD_CORE) transitions to a predetermined voltage level to become ready (after time T1; Figure 3), the first control signal (IN_CORE) stays at a second logic level (DATA) different from the first logic level (via the inverter INV0; column 4 lines 10-16); and 
an output buffer (INV1), coupled to the level shifter, the output buffer being configured to buffer the second control signal to generate a third control signal (OUT_IO), and accordingly perform power control of the integrated circuit. 
It is noted that claim 19 recites the limitations of claim 12 in method form and is rejected on the grounds above.


when the first control signal (IN_CORE) indicates that the second supply voltage is ready (after time T1; Figure 3), the output buffer (INV1) is configured to generate the third control signal (OUT_IO) to allow the second power domain (VDD_CORE) to be coupled to the portion of the integrated circuit (Abstract).

Claim 14: Jao further teaches that the level shifter (MP0, MP1, MN0, MN1, INV0; Figure 5) comprises: 
an inverter circuit (INV0), having an inverter input terminal and an inverter output terminal (shown in Figure 5), the inverter circuit being configured to receive the first control signal (IN_CORE) from the inverter input terminal and generate a fourth control signal (INB_CORE) at the inverter output terminal; and 
a latch circuit (MP0, MP1, MN0, MN1), having a latch supply terminal (coupled to VDD_IO), a first latch input terminal (gate of MN1) and a second latch input terminal (gate of MN0), the latch supply terminal being coupled to the first supply voltage (VDD_IO), 
the first latch input terminal being coupled to the inverter output terminal to receive the fourth control signal (INB_CORE), 

the latch circuit being configured to generate the second control signal (OUT_IO via INV1) according to respective signal levels of the first control signal and the fourth control signal (via IN_CORE and INB_CORE).

Claim 15: Jao further teaches that an inverter supply terminal (INV0 coupled to VDD_CORE) of the inverter circuit is arranged to receive the second supply voltage (VDD_CORE); 
the first logic level is a logic high level, and the second logic level is a logic low level (via 23 and 25; column 3 lines 60-67).

Claim 16: Jao further teaches that the latch circuit comprises a first latch output terminal and a second latch output terminal (N1 and N2), and the first latch output terminal is arranged to output the second control signal (OUT_IO); 
the level shifter further comprises: 
a resistive element (MP0), coupled between a circuit node (N1) and an inverter supply terminal of the inverter circuit (VDD_CORE via IN_CORE and MN0); 
a first switch (via 23), selectively coupled between the first supply voltage (VDD_IO) and the circuit node (N1) according to a signal level at the second latch output terminal (column 3 lines 60-67); and 
a second switch (via 25), selectively coupled between the second supply voltage (VDD_CORE via N2, MN1 and INB_CORE) and the inverter supply terminal 
wherein the first logic level is a logic low level, and the second logic level is a logic high level (via 23 and 25; column 3 lines 60-67); when the second supply voltage is unready (t1; Figure 3), the first switch is turned on and the second switch is turned off (column 3 lines 60-67); 
when each of the first supply voltage and the second supply voltage is ready, the first switch is turned off and the second switch is turned on (column 4 lines 10-16).

Claim 17: Jao further teaches that the first control signal (IN_CORE) further indicates a power status of the first supply voltage (Figure 3); 
when each of the first supply voltage (VDD_IO) and the second supply voltage (VDD_CORE) is unready (before T1; Figure 3), the first control signal is the second logic level (via 23 and 25); 
when the first supply voltage (VDD_IO) is ready and the second supply voltage (VDD_CORE) is unready (T1; Figure 3), the first control signal is the first logic level (via 23 and 25; column 3 lines 60-67); 
when each of the first supply voltage (VDD_IO) and the second supply voltage (VDD_CORE) is ready, the first control signal is the second logic level (via 23 and 25; column 4 lines 10-17).

.

Claim(s) 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent 7,863,963, hereafter Zhang).
Claim 7: Zhang teaches a power management circuit for an integrated circuit (Figure 2), the power management circuit comprising: 
an inverter circuit (64, 66), having an inverter input terminal (at IN) and an inverter output terminal (at 86) and an inverter supply terminal (VDD via 62), the inverter circuit being configured to receive a first control signal (IN) from the inverter input terminal and generate a second control signal (signal at 86) at the inverter output terminal (86), the first control signal (IN) carrying power status information of a first supply voltage supplied to the integrated circuit (VDL; column 2 lines 64-67, column 3 lines 1-4), the inverter supply terminal being coupled to the first supply voltage (via 62).
a latch circuit (68, 70-84), a first latch input terminal (86, to 70 and 76) and a second latch input terminal (at IN), the first latch input terminal being coupled to the inverter output terminal (at 86) to receive the second control signal (signal at 86), the second latch input terminal (at IN) being coupled to the inverter input terminal (at IN) to receive the first control signal (IN), the latch circuit being configured to generate a third control signal (VOUT) according to respective signal levels of the first control signal and the second control signal (via the circuitry of Figure 2), and accordingly perform power control of the integrated circuit (column 1 lines 7-9);

when the power status information indicates that the first supply voltage is ready (IN is VDL), each of the inverter input terminal (at IN) and the second latch input terminal (at IN) is arranged to receive the first control signal (IN) at a signal level lower than a signal level of the second supply voltage (column 2 lines 64-67, column 3 lines 1-4) and accordingly perform power control of the integrated circuit (column 1 lines 7-9); 
wherein the first control signal (IN) stays at a same logic level (VDD) during a period of time in which at least one of a level transition of the first supply voltage and a level transition of the second supply voltage occurs (column 3 lines 13-17 where VDL=VDD); 
 the first control signal transitions to another logic level (VDL) after the first supply voltage (VDL) transitions to a first predetermined voltage level to become ready (VDL=0.8-1.7 V; column 2 lines 64-67, column 3 lines 1-4) and after the second supply voltage transitions to a second predetermined voltage to become ready (VDD=1.7-3.6 V; column 2 lines 64-67, column 3 lines 1-4).

Claim 9: Zhang further teaches the integrated circuit comprises a first power domain supplied with the first supply voltage (VDL) and a second power domain supplied with the second supply voltage (VDD); 
when the power status information indicates that the first supply voltage is unready (IN is logic low), the latch circuit is configured to generate the third control 
when the power status information indicates that the first supply voltage is ready (IN is at VDL), the latch circuit is configured to generate the third control signal (VOUT) to allow the first power domain to be coupled to the portion of the integrated circuit (VOUT is logic high, VDL is coupled to VOUT via Figure 2).

Claim 10: Zhang further teaches that the first control signal is provided from an always-on power domain (from the circuit that generates IN at VDL; where the term “always-on” has been given its broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jao.
Claim 1: Zhang teaches a power management circuit for an integrated circuit (Figure 2), the power management circuit comprising: 
an inverter circuit (64, 66), having an inverter input terminal (at gates of 64, 66) and an inverter output terminal (at 86) and an inverter supply terminal (at VDD), the 
a latch circuit (68, 70-84), a first latch input terminal (86, to 70 and 76) and a second latch input terminal (at IN, to 66, 78 and 84), the first latch input terminal (86) being coupled to an inverter output terminal (at 86) to receive the second control signal (signal at 86), the second latch input terminal (at IN) being coupled to the inverter input terminal (at IN) to receive the first control signal (IN), the latch circuit being configured to generate a third control signal (VOUT) according to respective signal levels of the first control signal and the second control signal (via Figure 2), and accordingly perform power control of the integrated circuit (column 1 lines 7-9); and 
wherein the first control signal (IN) and the second supply voltage (VDD) are operative in different power domains of the integrated circuit (column 2 lines 64-67, column 3 lines 1-2). 
Zhang does not specifically teach the second supply voltage becoming ready before the first supply voltage.
Jao teaches a power management circuit (Figure 5), a first supply voltage (VDD_CORE which is lower than VDD_IO; column 1 lines 9-12) and a second supply voltage (VDD_IO), where the second supply voltage (VDD_IO) becomes ready before the first supply voltage (VDD_CORE; Figure 3); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the latch circuit of Jao at the output of the circuit of Zhang to provide level shifting with the output signals being set at known levels when the supply voltage is not ready during power-up (column 4 lines 18-31 of Jao).

Claim 2: The combined circuit further teaches that the power status information indicates that the first supply voltage is unready (IN of Zhang not at VDL), one of the signal level of the first control signal (IN; Figure 2 of Zhang) and the signal level of the second control signal (at 86; Figure 2 of Zhang) is higher than the other of the signal level of the first control signal and the signal level of the second control signal (via inverter 64 and 66 of Zhang, where a low input IN will result in a high output at 86); 
when the power status information indicates that the first supply voltage is ready (IN of Zhang at VDL), the one of the signal level of the first control signal and the signal level of the second control signal is lower than the other of the signal level of the first control signal and the signal level of the second control signal (via inverter 64 and 66 of Zhang, where a high input IN will result in a low output at 86).


when the power status information indicates that the first supply voltage is ready (IN of Zhang at VDL), the latch circuit is configured to generate the third control signal (VOUT) to release the integrated circuit from the reset state (where VOUT is logic high via the circuitry of Figure 2 and the reset state is interpreted as a logic low output VOUT).

Claim 4: The combined circuit further teaches that the latch circuit comprises a latch supply terminal (VDD; Figure 2 of Zhang), and each of the inverter supply terminal (via 62) and the latch supply terminal is coupled to the second supply voltage (VDD).

Claim 5: The combined circuit further teaches a resistive element (62, where transistor 62 has an on-state resistance; Figure 2 of Zhang), wherein the inverter supply terminal of the inverter circuit (connected to 64; Figure 2 of Zhang) is arranged to be coupled to the second supply voltage through the resistive element (Figure 2 of Zhang); and 
a delay element (INV0; Figure 5 of Jao), coupled to the inverter terminal (IN), the delay element arranged to receive the first supply voltage (VDD_CORE corresponding to VDL of Zhang) and output a delayed version of the first supply voltage (via the propagation delay of INV0) to the inverter input terminal (IN), the delayed version of the first supply voltage serving as the first control signal (generates IN of Zhang).

Claim 6: The combined circuit further teaches during a ramp-up period of the first supply voltage (Figure 3 of Jao), the delayed version of the first supply voltage (output of INV0 of Jao) ramps up to a reference level (output of INV0 of Jao after T1) when the first supply voltage ramps up to a first threshold level (the voltage of VDD_CORE after T1 of Jao, corresponding to VDL of Zhang); 
during a ramp-down period of the first supply voltage, the delayed version of the first supply voltage (output of INV0 of Jao) ramps down to the reference level (VSL; column 3 lines 6-7 of Zhang) when the first supply voltage ramps down to a second threshold level lower than the first threshold level (level of VDD_CORE during T1 of Jao, corresponding to VDL of Zhang).

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art does not fairly teach or suggest the power management circuit further comprises a first switch, selectively coupled between the first supply voltage and the inverter supply terminal according to a signal level at the second latch output terminal; and 

Regarding claim 11, the prior art does not fairly teach or suggest that the first control signal further carries power status information of the second supply voltage; 
when each of the first supply voltage and the second supply voltage is unready, the first control signal is the second logic level; 
when the second supply voltage is ready and the first supply voltage is unready, the first control signal is the first logic level different from the second logic level; 
when each of the first supply voltage and the second supply voltage is ready, the first control signal is the second logic level in combination with the limitations of claims 7 and 11.

Response to Arguments
Applicant's arguments filed December 26, 2021 have been fully considered but they are not persuasive.
Regarding claims 12 and 19, Applicant asserts that IN_CORE and the core power voltage VDD_CORE correspond to the same power domain. Examiner respectfully disagrees. Jao teaches the first control signal (IN_CORE) indicating a power status of a second supply voltage (VDD_CORE) operative in a second power domain (VDD_CORE portion of 20; Figure 1) and wherein the first control signal (IN_CORE) is operative in a third power domain different from the second power domain (via 10; Figure 1).
Applicant further asserts that IN_CORE is unavailable during a level transition of the core power voltage VDD_CORE. Examiner respectfully disagrees. Jao teaches before the second supply voltage (VDD_CORE) operative in the second power domain (in VDD_CORE portion of 20; Figure 1) becomes ready (VDD_CORE is not ready; Figure 3), the first control signal (IN_CORE) operative in the third power domain (from 10; Figure 1) stays at a first logic level during a level transition of the second supply voltage (via drivers 23 and 25 of Figure 5; column 3 lines 60-67).
Applicant further asserts that Jao does not teach the claimed relationship of the first control signal and the second supply voltage. Examiner respectfully disagrees. Jao teaches before the second supply voltage (VDD_CORE) operative in the second power domain (in VDD_CORE portion of 20; Figure 1) becomes ready (VDD_CORE is not ready; Figure 3), the first control signal (IN_CORE) operative in the third power domain (from 10; Figure 1) stays at a first logic level during a level transition of the second supply voltage (via drivers 23 and 25 of Figure 5; column 3 lines 60-67); and after the second supply voltage (VDD_CORE) transitions to a predetermined voltage level to become ready (after time T1; Figure 3), the first control signal (IN_CORE) stays at a second logic level (DATA) different from the first logic level (via the inverter INV0; column 4 lines 10-16).
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849